DENECKE, J.
The plaintiff, as lessee, brought an action for breach of lease of a small hotel against the defendant, *448aS "lessor. ‘ While that action -was pending, the plaintiff brought the present action, alleging that the parties had agreed upon a.settlement of the pending lawsuit and their other differences. Plaintiff alleged that the. defendant failed and refused to perform his. part -.of-the settlement agreement, including the payment of .$2,500; therefore, plaintiff is entitled to damages' in . that amount. The trial court granted defendant’s motion for a directed verdict, and plaintiff appeals.
The appeal turns upon whether there was any evidence from which the jury could reasonably find that the- parties did come to -a meeting of the minds upon a settlement agreement. We find there was such evidence.
The attorney who negotiated for the plaintiff testified that the attorney who negotiated for the defendant offered to settle- on- the -basis- that the defendant would pay the plaintiff $2,500; he would give up his claims against the plaintiff for storage; he would use certain furniture.in-the apartments; and that, the plaintiff would take the furniture in the rooms and would vacate the premises. The plaintiff’s attorney testified '■ that.-he.informed'his..-client‘of these terms; she considered them and accepted them and "such acceptance . was. communicated to the defendant’^ attorney. ■
'-Reversed- arid remanded.